Title: From Thomas Jefferson to James Madison, 6 November 1794
From: Jefferson, Thomas
To: Madison, James



Th: J. to J. Madison
Monticello Nov. 6. 94.

A merchant neighbor of mine, sets out to-day for Philadelphia for his fall goods, and will return with them by water himself. This furnishes me a favorable opportunity of gleaning and getting the books I left in Philadelphia. But I must ask your friendly aid. Judge Wilson has Mably sur l’histoire de la France 4. v. 12mo. and Houard’s Britton, Fleta, Glanville &c. 4. v. 4to. which he promised to deliver you. Pray press for them in my name.—E.R. has several, partly lent here during my absence, partly in Philadelphia. I write to him by this post to ask his lodging them with you. He will probably need being sent to for them.—After a very long drought which threatened to be fatal to our small grain, we have had two most abundant rains at an interval of a week, both followed by warm weather. The thermometer in the middle of the day from 55. to 69. It has been once only at the freezing point. Smart white frosts in the neighborhood, but none has extended yet to this place.—Fine beef 2d. Corn from the tub 8/, both cash. Wheat 5/ in goods @ 61⅓ per cent on the Philadelphia price, which brings the wheat down to half a dollar at Philadelphia.—The Sheriffs, who are now going down with their money, declare that there never was so miserable a collection; men, hitherto the most punctual, having been obliged to ask indulgence, from the scarcity of cash. My best respects to Mrs. Madison. Adieu.
